 

                                                              JS-6
 

 

 

 

 

                    UNITED STATES DISTRICT COURT 
                    CENTRAL DISTRICT OF CALIFORNIA 
                                          
    BYRON LEROY SCOTT,                     
                                          CASE NO. 2:18­CV­10728­R (SK) 
                      Petitioner,         JUDGMENT 
              v.                          
    R. NEUSCHMID, Warden,                 
                      Respondent.         
                                          
       Pursuant to the Order Dismissing Petition and Denying Certificate of 
Appealability, IT IS ADJUDGED that the petition for writ of habeas corpus 
is dismissed and this action is dismissed with prejudice. 
        
        
DATED:  February 26, 2019                                                       
                                             HON. MANUEL L. REAL 
                                             U.S. DISTRICT JUDGE 
 
